IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                  Fifth Circuit
                            _____________________                     FILED
                                                                 November 5, 2014
                                No. 13-50075
                                                                    Lyle W. Cayce
                            _____________________                        Clerk

In the Matter of: CLIFFORD J. WOERNER; GAIL S. WOERNER,

                                                       Debtors
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−
BARRON & NEWBURGER, P.C.,

                                                       Appellant
v.

TEXAS SKYLINE, LIMITED; PECOS & 15TH, LIMITED; UNITED
STATES TRUSTEE; SKYLINE INTERESTS, L.L.C.,

                                                       Appellees

                         __________________________

            Appeals from the United States District Court for the
                      Western District of Texas, Austin
                        __________________________

                ON PETITION FOR REHEARING EN BANC
              (Opinion July 15, 2014, 5 Cir., 2014, 758 F.3d 693)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      It is ordered that this cause shall be reheard by the court en banc
without oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs.